Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to continuing application filed 9/30/2019. Claims 1-20 are pending. Priority date: 11/29/2016

Double Patenting
A terminal disclaimer to patent 10956821 filed 7/19/2022 has been approved.

Claim Objections
(1) Claims 1, 8 and 15 are objected to. The meaning of the claim limitation “wherein the reverse event delay is an amount of time between the end of the time-series window and an occurrence of a corresponding hypoglycemic event” is not clear. The relationship between an event and a window and whether the average is computed over windows or events need clarification. In an event of amendment, claims 1, 8 and 15 may include phrases such as, ‘if a time-series event did not occur in a particular time-series window, a reverse event delay associated with the particular time-series window is set as zero for determining the average reverse event delay’.
(2) Claims 4-5, 7, 11-12, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al. (US 2010/0280882 A1) in view of Agrawal et al. (US 2013/0338629 A1).
.
1. A method for accurate temporal event predictive modeling by a processor, (Faith: Abstract, transaction prediction) comprising: 
determining a reverse event delay for each of a plurality of time-series windows, wherein the reverse event delay is an amount of time between the end of the time-series window and an occurrence of a corresponding  (Faith: ¶ 0056 – “the term ‘pattern’ refers broadly to a behavior of any set of events (e.g. transactions) that have a likelihood of repeating… To define a pattern, a reference frame may be used. In various embodiments, the reference frame may be or include an elapsed time… before an end of a fixed time period, or before occurrence of a scheduled event (an example of an ending event)” – determination of event patterns can include examining the amount of time between an event and the end of the time period. Alternatively, the time can be between an event and the occurrence of another scheduled event (the scheduled event also being the end of a time-series window). This elapsed time is a reverse event delay.) 
determining an average reverse event delay from the plurality of reverse event delays; (Faith: ¶ 102 – “a table can be required to have a certain total of all values, average of the values” – the table for storing data concerning the patterns can take the average of the values.)
 training a predictive model to predict (Faith: ¶ 102 – “a table can be required to have a certain total of all values, average of the values” – these time elapsed numbers which are stored in a table can be an average of the values. See, ¶ 0084 – “optimization function can be trained on previous transactions, and thus can determine what a current event (e.g. a transaction) fits previous patterns” – predictive models is trained using pattern data from the events.)
predicting whether a future (Faith: ¶ 0056 - “the term ‘pattern’ refers broadly to a behavior of any set of events (e.g. transactions) that have a likelihood of repeating… To define a pattern, a reference frame may be used. In various embodiments, the reference frame may be or include an elapsed time since a last event (e.g. of a type correlated to the current event), since a beginning of a fixed time period… before an end of a fixed time period, or before occurrence of a scheduled event (an example of an ending event)” – the model in Faith looks at patterns in time elapsed between an event and the beginning of the time period [event delay] and the end of the time period [reverse event delay]. See, ¶ 102 – “a table can be required to have a certain total of all values, average of the values” – these time elapsed numbers which are stored in a table can be an average of the values. See, ¶ 0084 – “optimization function can be trained on previous transactions, and thus can determine what a current event (e.g. a transaction) fits previous patterns” – predictive models is trained using pattern data from the events)
Faith does not expressly disclose, but Agrawal from the same or similar field of endeavor discloses “hypoglycemic event” using the predictive model (Agrawal: ¶ 0009 – “notification event may include, for example, hyperglycemia, hypoglycemia… action may include at least one of notifying a user of the predicted current notification event” – Agrawal’s event prediction include hypoglycemia. See, ¶ 0153 – “data from multiple patients in a doctor’s care may be utilized for virtual patient simulations, too, along with developing an “average patient” model as a point of reference” – these predictions come from a model).
Agrawal is analogous art to Faith because they are all concerned with collecting data about events and using that data to create a prediction model. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the prediction model as disclosed by Faith to predict hypoglycemic events as taught by Agrawal. One of ordinary skill in the art would have been motivated to do so because it can help patients who are managing their diabetes as well as physicians who are caring for them. (See, Agrawal ¶ 0174 – “Developing automated tools to detect patterns in the historical data can help the physician observe the trends in the data with ease, spend less time on interpretation, and spend more time working on the solutions”).
2. The method of claim 1, wherein each time-series window has a predetermined length of time, and wherein each time-series window begins at the occurrence of a (Faith: ¶ 0087 – “a final event (with key KF) and an initial event (with key KI)”,  ¶ 0088  “only transactions for each day may be tracked” – the length of time can be by days or minutes, where the initial event with KI is an example of a window beginning at the occurrence of an event) and Agrawal teaches a bolus event (Agrawal: ¶ 0007, bolus event).  
3. The method of claim 1, wherein each time-series window is a window of time between the occurrence of two (Faith: ¶ 0087 – “a final event (with key KF) and an initial event (with key KI)”,  ¶ 0088  “only transactions for each day may be tracked” – a time-series window of time between events) and Agrawal teaches bolus events (Agrawal: ¶ 0007, bolus event).  
6. The method of claim 1, wherein the predictive model includes one or more of the group consisting of: an artificial neural network, a random forests model, an ensembles of classifiers, a bootstrap aggregating model, and a boosting model (Faith: ¶ 0084 – a neural network).  
8. Claim 8 is substantially he same as claim 1 and therefore, rejected for the same reason. In addition, Faith discloses a system (e.g., Fig 14, processors).
9, 10 and 13 recites substantially the same claim limitations as claims 2, 3 and 6, respectively, and therefore, are rejected for the same reason.
15. Claim 15 is substantially he same as claim 1 and therefore, rejected for the same reason. In addition, Faith discloses a computer program product (e.g., Fig 14, memory storage, processors).
16 and 17 recites substantially the same claim limitations as claims 2 and 6, respectively, and therefore, are rejected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
E.g., Aye et al. teaches predicting and minimizing the risks of hypoglycemia including dividing time periods into windows with window beginning when a meal bolus is given.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	July 21, 2022